Citation Nr: 1003757	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-30 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right hip 
disability, including arthritis.

2.  Entitlement to service connection for right knee 
disability, including degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel
INTRODUCTION

The Veteran had active military duty from October 1959 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

In December 2009, the Veteran testified during a video 
conference hearing before the undersigned.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.


FINDINGS OF FACT

1.  Chronic right hip disability, including arthritis was not 
shown in service or for many years thereafter, and is not 
otherwise related to active duty. 

2.  The Veteran has a suture scar of the right knee that had 
its onset in service.  


CONCLUSIONS OF LAW

1.  Right hip disability was not incurred in, or aggravated 
by, active service and arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1131, 1137, 5103(a), 5103A, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  A suture scar of the right knee was incurred in service.  
38 U.S.C.A. §§ 1131, 5103 (West 2002); 38 C.F.R. § 3.303 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in  
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2009).  

In correspondence dated June 2006 the Veteran was provided 
with the information and evidence necessary to substantiate 
his claims.  Specifically, the RO notified the Veteran of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
The RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In addition the RO 
specifically notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service and VA treatment records.  The 
Veteran has been afforded VA medical examinations.  The 
Veteran identified private medical providers who treated his 
right hip and or right knee disorders.  Treatment records 
have been obtained from Dr. PPS.  The Veteran testified that 
he was treated by Dr. N for his hip and knee disorders in the 
1960's but treatment records are not available as Dr. N is 
deceased and the records have been destroyed.  Moreover, Dr. 
RLC responded that he no longer had the Veteran's chart as 
records are purged after ten years.  The Veteran was also 
afforded the opportunity to give testimony before the Board 
and did so at a video conference hearing in December 2009.  
Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection Claims

The Veteran asserts that he sustained injury to his right hip 
and right knee in a motor vehicle accident while in service 
and that he currently has arthritis of the right hip and knee 
as a result of that in-service incident and contends that 
service connection is warranted.

In order for service connection to be granted for the 
Veteran's claimed disorders the facts must establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §1137; 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309(a).  Service connection for 
arthritis may be established based on a legal "presumption" 
by showing that it either manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253  
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Veteran was involved in a motor vehicle accident during 
active military service in May 1961.  A May 1961 operative 
note reveals a suture wound of the right knee in the area of 
the right medial collateral ligament.  Dry sterile dressing 
and a posterior splint was applied.  There were no 
complaints, treatment or diagnosis of a right hip disorder.

An in-service hospital summary dated in June 1961 confirms 
the Veteran was treated for injuries sustained in a motor 
vehicle accident in May 1961.  Physical examination in June 
1961 revealed a laceration over the medial aspect of the 
right knee, which had been sutured.  X-rays taken of the 
right knee were normal.  The Veteran was hospitalized for 
approximately forty-five days for his injuries and during the 
course of hospitalization the splint that was put on the 
right leg and the sutures were removed.  The wound was well-
healed and the Veteran became ambulatory.  The diagnosis, in 
pertinent part, was lacerated wound of the right knee.  
Again, there was no mention of a right hip disorder.

A service treatment record dated in December 1961 reveals the 
Veteran fell down a ladder and sustained a laceration to the 
left heel, abrasion of the right shin (or right pretibial 
area) and sprain of the left wrist.  There were no 
complaints, treatment or diagnosis of right hip and knee 
disorders at that time.

In a January 12, 1962 service treatment record, the Veteran 
was seen with complaints that his leg had begun to hurt and 
swell the day before.  On examination there was pain on 
palpation over the pretibial lacerated area and surrounding 
area of cellulitis.  The Veteran was seen the next day and it 
was noted that edema and cellulitis was less pronounced.  The 
Veteran's September 1963 medical examination for the purpose 
of discharge from active service showed no abnormal findings 
of the lower extremities or other musculoskeletal system.  

Post-service private treatment records from 1999 to 2005 
from, Dr. PPS, the Veteran's private physician who treated 
him for knee and hip disorders, show complaints of right hip 
and knee pain and assessments of psoriatic arthritis.  In an 
April 1999 treatment record, there is a notation that mild to 
moderated degenerative joint disease of the right and left 
hip shown on x-ray.  There is no indication in these records 
of a relationship between the Veteran's right hip and right 
knee disorders and his military service.

VA compensation examination conducted in March 2007 revealed 
a history of the Veteran's involvement in a motor vehicle 
accident where his knee was injured.  Upon examination a 
diagnosis of degenerative joint disease of the right knee was 
rendered.  The impression from x-rays was mild degenerative 
joint disease of the right knee.  An evaluation of the 
Veteran's right hip was not addressed at this examination.

VA compensation examination was also conducted in October 
2008.  The Veteran's right hip and right knee were examined 
and it was noted that the claims folder and medical records 
were available and reviewed.  X-ray impression of the right 
hip revealed an essentially normal right hip.  X-ray 
impression of the right knee again showed mild degenerative 
joint disease.  Diagnoses included mild degenerative joint 
disease of the right knee and right trochanteric bursitis.  
The examiner was asked to provide an opinion as to whether 
the Veteran has any residuals of the right lower extremities 
due to the in-service motor vehicle accident.  He opined that 
the Veteran's mild degenerative joint disease of the right 
knee and intermittent trochanteric bursitis were not caused 
by or a result of the in-service motor vehicle accident.  It 
was indicated that if the Veteran had suffered significant 
injury to his right knee and hip in 1961 x-ray changes by now 
would be severe.  He stated further that they are age 
compatible changes in the right knee and a normal right hip.  
He noted that the scar was inferior to joint level sutured 
under local anesthesia, there was no drain used and weight 
bearing was fairly immediate.  Also a pattern compatible with 
simple wound care and not compatible with compound fracture 
as was incorrectly described in the record (in-service 
treatment record) that described a left knee injury 
incorrectly.  He also noted that the 1961 laceration sutured 
under local anesthesia did not involve joint and there were 
no hip complaints.  

Based on the foregoing, the Board finds that service 
connection is not warranted for right hip arthritis and 
degenerative joint disease of the right knee either on a 
direct or presumptive basis.  Here, no legal presumptions are 
applicable because medical findings of degenerative joint 
disease of the right hip and right knee and trochanteric 
bursitis were not within one year after service. 

With regard to the Veteran's claim for service connection for 
right hip arthritis, his service treatment records do not 
indicate that he was ever treated for a right hip disorder 
while on active duty service including as a result of the in 
service motor vehicle accident.  Additionally, there were no 
observed disorders to his right hip during his discharge 
physical examination.  

Private treatment records show complaints of hip pain and x-
ray findings of degenerative joint disease of the right hip, 
but these findings were made in 1999, more than thirty-five 
years after discharge from service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  The Board acknowledges the Veteran's 
testimony that he received private treatment for his right 
hip disorder in the 1960's from a physician who is now 
deceased and the records of such treatment are unavailable.  
Even assuming the 1960 records showed treatment for a hip 
disorder, VA examiner in October 2008 essentially found that 
a right hip disorder is not related to the Veteran's military 
service.  In assigning high probative value to this report, 
the Board finds that the examination was adequate for 
evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Specifically, the examiner had the claims folder for 
review, discussed the findings in the claims folder, obtained 
a reported history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  

The Board emphasizes that none of the medical records in the 
claims folder include a medical opinion relating the 
Veteran's claim right hip disorder to service, thereby 
providing further evidence against the claim.  See Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Instead, as 
indicated earlier, the record shows that there was no mention 
of treatment of the right hip in service at the time the 
Veteran was treated for injuries from a motor vehicle 
accident.  Moreover, x-ray findings of the right hip in March 
2007 revealed a normal right hip.  

With regard to the Veteran's claim for service connection for 
degenerative joint disease of the right knee, VA examiner in 
October 2008 found that the Veteran's currently diagnosed 
right knee disorder is not related to service, specifically, 
the in-service motor vehicle accident.  The Board affords 
great probative value to the VA examiner's opinion contained 
in the October 2008 VA examination report.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  The 
October 2008 examination report reflects that the VA examiner 
reviewed the Veteran's entire claims folder, medical records 
and the Veteran's reported history, as well as undertook a 
comprehensive clinical examination of the Veteran, prior to 
finding that the Veteran's mild degenerative joint disease of 
the right knee and intermittent trochanteric bursitis was not 
caused by or a result of the motor vehicle accident that 
occurred in service.  See Barr, supra.  Here also, as with 
the Veteran's right hip disorder, there are no medical 
records in the claims folder that include a medical opinion 
relating the Veteran 's claimed right knee disorder to 
service, thereby providing further evidence against the 
claim.  See Maggitt, supra.

The Board has also considered the Veteran's own lay 
statements in support of his claims.  It appears that, the 
only evidence portending that his claimed disorders are in 
any way related to his service in the military, comes from 
him personally.  While he may well believe that his right hip 
and knee disorders are related to service, as a layperson 
without any medical training and expertise, he is simply not 
qualified to render a medical opinion in this regard.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  The Veteran is 
competent to comment on his symptoms, but not the cause.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The Veteran is competent to claim that right knee and hip 
pain started in service and continued ever since.  However, 
the VA examiner took the Veteran's history into consideration 
along with the clinical findings on examination and a review 
of the claims folder.  Even assuming that the Veteran had 
continuous pain, it is not shown that he exhibited disability 
from service and the medical opinion indicating that current 
joint pathology is unrelated to service is of greater 
probative value for determining the etiology of disability 
than the recollection of the Veteran that he had symptoms 
since service.  

While the preponderance of the evidence is against the claims 
for service connection for joint pathology of the right hip 
and right knee, the Veteran had the right knee sutured in 
service and the VA examiner noted the scarring from that 
suture.  Resolving all doubt in the Veteran's favor, service 
connection for a suture scar on the right knee is warranted.  
See 38 C.F.R. § 3.102.  


ORDER

Service connection for right hip arthritis is denied.

Service connection for a suture scar of the right knee is 
allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


